In The

                                    Court of Appeals

                         Ninth District of Texas at Beaumont

                                  _________________

                                   NO. 09-20-00127-CV
                                  _________________


                           JIMMY LEE MENIFEE, Appellant

                                            V.

                             CAROL CHANDLER, Appellee

________________________________________________________________________

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                           Trial Cause No. CC-20-00582-C
________________________________________________________________________

                                         ORDER

         Appellant, Jimmy Lee Menifee, filed a motion to stay the execution of a writ

of possession in an eviction case.1 Appellant has not shown that he superseded the




         1
             Menifee’s appeal was transferred to this Court under a docket equalization
order.
                                             1
judgment, as required by statute.2 Furthermore, Appellant neither properly

authenticated his supporting documentation nor certified that that he has complied

with his obligation to inform the appellee that he is seeking relief from this Court.3

It appears, however, that a writ of possession might be executed in violation of the

Texas Supreme Court’s Ninth Emergency Order Regarding the COVID-19 State of

Disaster, which prohibits the posting of the written warning required by section

24.0061 of the Property Code and the execution of the writ of possession until after

May 7, 2020.4

      When an appeal is perfected, we may make such orders as are necessary to

preserve the parties’ rights until disposition of the appeal. 5 The Court finds

temporary relief is necessary to prevent undue prejudice. It is ORDERED that the

execution on writ of possession in Cause No. CC-20-00582-C is STAYED until May

7, 2020 or until further order of this Court. No bond is required of the appellant as a

condition to any relief herein granted.



      2
         See generally Tex. Prop. Code Ann. § 24.007 (“A judgment of a county court
may not under any circumstances be stayed pending appeal unless, within 10 days
of the signing of the judgment, the appellant files a supersedeas bond in an amount
set by the county court.”).
       3
         See generally Tex. R. App. P. 9.5; 10.
       4
         See Ninth Emergency Order Regarding the Covid-19 Disaster, No. 20-9052
(Tex. Apr. 6, 2020).
       5
         See Tex. R. App. P. 2, 24.4(c).
                                          2
      We ORDER the appellant to amend his motion to comply with the conference,

verification, and authentication provisions of Rule 10 and the service requirements

of Texas Rule of Appellate Procedure 9.5. The supporting evidence must include the

trial court’s order, the writ of possession, and any trial court motions or orders

regarding superseding the judgment. The amended motion is due Wednesday, April

29, 2020. The appellee may file a response to the amended motion on or before

Monday May 4, 2020.

      MOTION FOR TEMPORARY RELIEF GRANTED.

      ORDER ENTERED April 24, 2020.
                                                   PER CURIAM




Before McKeithen, C.J., Kreger, and Horton, JJ.




                                        3